Citation Nr: 0120048	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral basal laminar 
disease of the eyes.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, AZ in December 
1999.  The RO denied entitlement to service connection for 
bilateral eye basal laminar disease on the basis of a well-
grounded claim not having been submitted.

In May 2000 the RO granted entitlement to special monthly 
pension on account of the need for regular aid and attendance 
by reason of blindness from February 15, 2000. 

Service connection is not now in effect for any disability.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the course of the current appeal, there was a 
significant change in other pertinent law during the pendency 
of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran argues that in service, while attached to the 6th 
Aviation Platoon, 8th Army, APO 96301, at the 55th Aviation 
Company, he slipped on his way down from a plane after 
refueling it, and hit his forehead at the eyebrow bone 
structure area above the top of his left eye and right eye 
sockets.  He further noted that he was patched up by the 
company medic and was told that the surveillance plane had to 
be kept flying, and that after fulfilling the ordered 
schedule, he would be taken out of the field for an eye 
examination.  

[With regard to the initial inservice head injuries, the 
veteran initially recalled that it might have been in or 
about February 1970, and more recently has confirmed that it 
was in fact in April 1969.]

The veteran further reports that his cuts healed after some 
time but he was never taken out to see a doctor.  He argues 
that his eye problems continued to get worse since then, with 
pain, numbness, and loss of sight which has continued to 
deteriorate to the present time.  He indicated that now, he 
has become sufficiently disabled to be transferred to 
rehabilitation by his counselor (address given); and that 
pertinent X-rays (in regard to the trauma residuals) had been 
taken at the VAMC in Phoenix as ordered by his VA physician 
on June 28, 1999.  [These X-rays are not in the file]. 

Service medical records show that on the veteran's pre-
induction examination in May 1968, he checked that he had had 
no eye trouble.  No eyebrow scars were noted.  Distant visual 
acuity was measured on examination as 20/30 in the right eye 
and 20/40 in the left eye and notations were made that he had 
"defective vision" and "defective color vision" and was given 
a "2" profile as a result.  He also checked that he had not 
worn glasses.

In September 1968, the veteran was reported to have visual 
acuity of 20/30 in the right eye and 20/20 in the left eye.  
He was fitted for spectacles which brought his vision to 
20/20+, bilaterally.

The veteran was seen in the eye clinic in October 1968.  
However, the only notation in association therewith was that 
gas mask lenses were neither required nor ordered.

In April 1969, the veteran complained of discomfort and 
twitching in his left eye when exposed to cold and wind or to 
a hot shower.  It was reported that he had a history of an 
eye injury, and had been cut in the left eyebrow.  He 
complained of numbness over the left forehead and scalp.  The 
physician noted that the cut had been at the extreme lateral 
side of the eyebrow and there was no visual disturbance.  



The examiner recorded that the veteran experienced pain on 
palpation of the supra-orbital area of the eye as well as 
pain in the area of the eyebrow scar.  The impression was 
post-traumatic pain secondary to laceration of left 
supraorbital region.  Darvon Compound was prescribed.

In July 1969, the veteran was again seen with pain over the 
left side of the forehead, described as a feeling more like 
the area was "asleep" and tingling.  Reference was made to 
the prior clinical note.  Impression was post-traumatic pain, 
left forehead and again Darvon Compound was prescribed.

On his separation examination in March 1970, the veteran 
checked that he had had "eye trouble", had had "frequent or 
severe headaches", and "wore glasses".  On examination, the 
veteran's distant visual acuity was 20/30 in the right eye, 
20/25 in the left eye, and 20/30 bilaterally on near vision.  
Color vision defects were also noted.  Corrected visual 
acuity was not specified.  Profile was "1".

According to the evidence in the file, including Social 
Security Administration (SSA) records, the veteran apparently 
worked as a field representative for General Motors in 1971 
or 1972, and starting in or about 1977, the veteran spent a 
total of some 15 years or more in prison for various 
offenses.  Other evidence relates to his having been in an 
automobile accident in 1987 at which time he apparently 
struck his head on the windshield.  By 1991, he was described 
on occasion as homeless.  Clinical evidence associated with 
SSA records dates from no earlier than the 1990's.

VA outpatient reports from mid-1998 show eye complaints.  
Clinical findings in the Fall of 1998 show complaints of 
flashing pterygium and occasional macular Drusen.  Visual 
acuity was 20/400 in the right eye, corrected to 20/40; and 
20/300 in the left eye, corrected to 20/60.  Various tests 
were scheduled for evaluation of the eye problem.  In October 
1998, a clinical notation was made that he had basal laminar 
Drusen, worse in the left eye.





At the time of his initial claim for service connection for 
eye disability in 1999, the veteran submitted a Phoenix VA 
Medical Center (VAMC) physician's statement to the effect 
that he had basal laminar disease in both eyes which limited 
his vision to 20/60-80, bilaterally.

Reports from private testing at St. Luke's Medical Center in 
Phoenix are of record from 2000.  There are also references 
to the veteran's having been seen for his eye problems at the 
eye clinic VAMC in Tucson, reports from which are not 
apparently in the file.

Under ongoing regulations, VA has had a duty to assist the 
veteran in the development of facts pertinent to his claim.  
Although previously limited to a certain degree to 
circumstances where there was a well-grounded claim, the 
basic duty to assist has nonetheless always been held to 
include acquisition of all pertinent records, including those 
from service if available, and conducting a thorough medical 
evaluation so that the evaluation of a claimed disability 
will be a fully informed one.  Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:

1.  The RO should contact the service 
department and all other appropriate 
and/or collateral authorities and 
endeavor to obtain additional clinical 
records and the veteran's 201 file.  All 
logical avenues for development should be 
pursued as to all potential primary and 
secondary resources.  These records 
should then be added to the claims file.  
And the RO must document all attempts to 
obtain such records, and the results 
thereof.



2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to treatment of his eyes.  The veteran 
may wish to more fully identify his post-
service employers as well as the various 
penal facilities in which he has been a 
resident, and after appropriate 
authorization, all medical records and 
accident reports, if any, from such 
employers and incarcerations should be 
acquired and added to the claims file.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records including but not limited to 
those from Phoenix and Tucson, to include 
head X-rays and other studies undertaken 
to determine the etiology of his eye 
problems.  

All information which is not duplicative 
of evidence already receive should be 
associated with the claims file.


3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA 
special ophthalmological examination of 
the veteran by an appropriate medical 
specialist including on a few basis if 
necessary to ascertain the current 
nature, extent of severity, and etiology 
of any eye disorder(s) which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner must express an opinion as 
to whether it is at least as likely as 
not that bilateral basal laminar disease 
of the eyes, and/or any other eye 
disorder(s) found present, is or are 
related to any incident of service 
origin.  The examiner must express an 
opinion as to whether any eye disorder(s) 
found on examination existed prior to 
service, and if so, whether such 
disorder(s) was/were aggravated by such 
service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
service connection for bilateral basal 
laminar disease of the eyes.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


